Citation Nr: 0618608	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  98-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
currently evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was certified to the Board by the St. Petersburg, 
Florida, VA RO.

In a statement received by the RO in November 2004, the 
veteran stated that he was not seeking a higher disability 
rating for his service-connected lumbar spine disability but 
instead was seeking an earlier effective date for the 
disability rating.  Because the 40 percent rating assigned 
for the veteran's lumbar spine disability has been in effect 
since the effective date for the grant of service connection 
for that disability, it is clear that the veteran is actually 
seeking an earlier effective date for the grant of service 
connection.  The veteran was originally denied service 
connection for a lumbar spine disability in a June 1982 
decision by the Louisville, Kentucky, VA RO.  The veteran 
essentially asserts that that decision was clearly and 
unmistakably erroneous.  Accordingly, the issue of whether 
the June 1982 decision denying service connection of a lumbar 
spine disability was clearly and unmistakably erroneous is 
referred to the RO for appropriate development.


FINDING OF FACT

On November 19, 2004, prior to the promulgation of a decision 
in the appeal, VA received notification from the veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


